FILED
                            NOT FOR PUBLICATION                             DEC 2 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50074

               Plaintiff - Appellee,             D.C. No. 3:13-cr-03537-BEN

  v.
                                                 MEMORANDUM*
SANTOS MEZA CHAIDEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Santos Meza Chaidez appeals from the district court’s judgment and

challenges the 30-month sentence imposed following his guilty plea to conspiracy

to distribute marijuana, in violation of 21 U.S.C. §§ 841(a)(1), 846. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Meza Chaidez contends that the district court erred by declining to grant him

a two-level minor participant adjustment under U.S.S.G. § 3B1.2(b). Whether the

defendant is a minor participant is reviewed for clear error. See United States v.

Cantrell, 433 F.3d 1269, 1282 (9th Cir. 2006). The defendant bears the burden of

proving that he is entitled to such an adjustment. See id. Because Meza Chaidez

did not show that he was “substantially less culpable than the average participant”

in the offense, the district court did not clearly err in denying the minor participant

adjustment. See U.S.S.G. § 3B1.2 cmt. n.3(A); United States v. Hurtado, 760 F.3d
1065, 1069 (9th Cir. 2014). Meza Chaidez’s contention that the district court has a

policy of automatically rejecting requests for a minor participant adjustment in a

drug case is belied by the record, which reflects that the court understood its

discretion to grant the adjustment.

      Meza Chaidez also contends that his sentence is substantively unreasonable.

The district court did not abuse its discretion in imposing Meza Chaidez’s

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The 30-month

sentence, at the low end of the Guidelines range, is substantively reasonable in

light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the

circumstances, including the seriousness of the offense. See id.

      AFFIRMED.


                                           2                                14-50074